IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                               April 2000 Session

             CHAD BLANKINSHIP v. TENNESSEE DEPARTMENT OF
                            CORRECTION

                         Appeal from the Chancery Court for Davidson County
                             No. 99-326    Ellen Hobbs Lyle, Chancellor



                          No. M1999-02381-COA-R3-CV - Filed July 28, 2000


A prisoner filed a petition to compel the Department of Correction to establish a mandatory parole
date for his benefit. The trial court dismissed the petition for failure to state a claim upon which
relief can be granted. We affirm the trial court.

             Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                   Affirmed and Remanded

BEN H. CANTRELL, P.J., M.S., delivered the opinion of the court, in which WILLIAM C. KOCH , JR.
and WILLIAM B. CAIN , JJ., joined.

Chad Blankinship, Clifton, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter;Michael E. Moore, Solicitor General; and
Stephanie R. Reevers, Senior Counsel, for the appellee, State of Tennessee.

                                         MEMORANDUM OPINION1

                                                            I.

        Chad Blankinship, a prisoner in the Wayne County Boot Camp, filed a Petition for
Declaratory Judgment to compel the Department of Correction to calculate the date he will become
eligible for mandatory parole. His petition recites that he was sentenced on July 11, 1992 to serve
fifteen years in the custody of the Department of Correction, that he appeared three times before the
Board of Paroles for hearings on early release, and that at the conclusion of the third hearing, the
Board determined that he would serve the remainder of his sentence without parole.


       1
           Rule 10 of the Rules of the Co urt of Appea ls reads as follows:

                The Court, w ith the con currenc e of all judges participating in the case, may affirm , reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion would have
       no precedential value. When a case is decided by memorandum opinion it shall be designated
       “MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
        Mr. Blankinship subsequently filed a Petition for a Declaratory Order with the Department
of Correction, asking the Department to calculate the date when he will become eligible for
mandatory parole. When the Department declined to grant his petition, he filed a Petition for
Declaratory Judgment in the Chancery Court of Davidson County. The court dismissed the petition
for failure to state a claim upon which relief can be granted, see Tenn. R. Civ. P. 12.02(6), finding
that the Board of Paroles rather than the Department of Correction was the administrative body for
determining mandatory parole. This appeal followed.

                                                 II.

       Mr. Blankinship bases his argument upon Tenn. Code. Ann. § 40-28-117, which reads in
pertinent part:

               (b) Every prisoner who has never been granted a parole of any type by the
       board on a particular sentence of imprisonment shall be granted a mandatory parole
       by the board . . .

        Tenn. Code. Ann. § 40-28-117(b) has never been repealed. However in 1989, subsequent
to the enactment of Tenn. Code. Ann. § 40-28-117(b), the legislature amended Tenn. Code. Ann.
§ 40-28-115(b) to read,

       The parole eligibility of each person who commits a crime after July 1, 1982, shall
       be determined by the criteria listed in the Criminal Sentencing Reform Act of 1982.

       [Acts 1989, ch. 227 § 29]

There is nothing in the Criminal Sentencing Reform Act of 1982 that provides for mandatory parole
of any kind.

        It appears to us that mandatory parole is available only to prisoners whose crime was
committed prior to the date specified by Tenn. Code. Ann. § 40-28-115(b). Mr. Blankinship does
not state when he committed the crime for which he received his 1992 sentence, and thus he fails
to state a claim for which relief can be granted.

                                                III.

       The judgment of the trial court is affirmed. Remand this cause to the Chancery Court of
Davidson County for further proceedings. Tax the costs on appeal to the appellant, Chad
Blankinship.


                                              _________________________________________
                                              BEN H. CANTRELL, PRESIDING JUDGE, M.S.




                                                -2-